 



AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of February 7, 2013 (this
“Amendment”), is entered into by and among Francesca’s Collections, inc., a
Texas corporation (the “Borrower”), Francesca’s HOLDINGS CORPORATION, a Delaware
corporation (“Holdings”), ROYAL BANK OF CANADA (“Royal Bank”), as Administrative
Agent and Collateral Agent (the “Administrative Agent”) and the lenders party
hereto.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Borrower, Holdings, the Administrative Agent and the lenders party
thereto (the “Lenders”) entered into that certain Amended and Restated Credit
Agreement, dated as of July 27, 2011 (as amended, restated amended and restated
supplemented or otherwise modified, the “Credit Agreement”; capitalized terms
not otherwise defined in this Amendment have the same meanings as specified in
the Credit Agreement).

 

WHEREAS, the Borrower, Holdings, the Lenders and the Administrative Agent have
agreed to amend the Credit Agreement as hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

 

SECTION 1. Amendments to Credit Agreement. Section 6.1(g) of the Credit
Agreement is, effective as of the date hereof and subject to the satisfaction of
the conditions precedent set forth in Section 3, hereby amended and restated in
its entirety to read as follows “[Reserved].”.

 

SECTION 2. Reference to and Effect on the Loan Documents. On and after the
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the “Credit
Agreement”, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.

 

(b)               The Credit Agreement, as specifically amended by this
Amendment, and the other Loan Documents are, and shall continue to be, in full
force and effect, and are hereby in all respects ratified and confirmed.

 

(c)                Except as expressly provided herein, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Credit
Agreement or any other Loan Document, nor shall it constitute a waiver of any
provision of the Credit Agreement or any Loan Document.

 

SECTION 3. Conditions of Effectiveness. This Amendment shall become effective as
of the date (the “Effective Date”) on which the following conditions shall have
been satisfied (or waived):

 



 

 



 

(a) the Administrative Agent shall have received counterparts of this Amendment
executed by the Borrower, Holdings and the Lenders; and

 

(b) after giving effect to this Amendment and the transactions contemplated
hereby, the representations and warranties set forth in Article IV of the Credit
Agreement (as amended by this Amendment) are true and correct in all material
respects as of the Effective Date, with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date) and
immediately prior to and after giving effect to the Effective Date, no Default
or Event of Default shall have occurred and be continuing.

 

SECTION 4. Representations and Warranties. Each of the Borrower and Holdings
hereby represents and warrants to the Administrative Agent that:

 

(a) on and as of the date hereof (i) it has all requisite corporate or other
power and authority to enter into and perform its obligations under this
Amendment, the Credit Agreement as amended hereby and the other Loan Documents
to which it is a party, and (ii) this Amendment has been duly authorized,
executed and delivered by it; and

 

(b) this Amendment, and the Credit Agreement as amended hereby, constitute
legal, valid and binding obligations of such party, enforceable against it in
accordance with their respective terms, subject only to any limitation under
laws relating to (i) bankruptcy, insolvency, reorganization, moratorium or
creditors’ rights generally; and (ii) general equitable principles including the
discretion that a court may exercise in the granting of equitable remedies.

 

SECTION 5. Costs and Expenses. The Borrower agrees that all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, execution, delivery and administration, modification and
amendment of this Amendment and the other instruments and documents to be
delivered hereunder or in connection herewith (including, without limitation,
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent), are expenses that the Borrower is required to pay or reimburse pursuant
to Section 11.3 of the Credit Agreement.

 

SECTION 6. Execution in Counterparts. This Amendment may be executed in one or
more counterparts (and by different parties hereto in different counterparts),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier or other
electronic transmission of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment.

 

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

2

 

 



SECTION 8. WAIVER OF RIGHT OF TRIAL BY JURY. EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER this amendment, OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO the credit agreement as amended hereby, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 8 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to Credit
Agreement to be executed by their respective authorized officers as of the date
first above written.

 

 



  FRANCESCA’S COLLECTIONS, INC.,   as a Borrower       By:  /s/ Kal Malik    
Name: Kal Malik
Title: EVP and Chief Administrative Officer

 

 

  Francesca’s LLC,   as a Borrower       By:  /s/ Kal Malik     Name: Kal Malik
Title: EVP and Chief Administrative Officer

  

 

 

 



  ROYAL BANK OF CANADA,   as Administrative Agent       By:  /s/ Rodica Dutka  
  Name: Rodica Dutka
Title: Manager, Agency

  



 

 

 



  ROYAL BANK OF CANADA,   as a Lender       By:  /s/ John Flores     Name: John
Flores
Title: Authorized Signatory

  



 

 

 



  KeyBank National Association,   as a Lender       By:  /s/ Marianne T. Meil  
  Name: Marianne T. Meil
Title: Senior Vice President

  





 

